Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 08/30/21 regarding application 16/563,624, in which no claims were amended, cancelled, or added. Claims 1-20 are pending and have been reconsidered.


Response to Arguments
Applicant’s arguments on pages 7-12 that the 35 U.S.C. 103 rejections of independent claims 1, 13, and 16 based on Ganeshkumar in view of Dusan should be withdrawn have been considered and are persuasive, and so the rejections are withdrawn. Specifically, while the examiner does not necessarily agree for the same reasons as Applicant, the examiner agrees with Applicant that Ganeshkumar in view of Dusan does not fairly teach or suggest "selecting, based on determining whether wind noise is present, an audio signal from among the second audio signal or the third audio signal, for a determination of whether at least one of the first or second audio signals corresponds to the user", as recited in independent claim 1, and "code to select, based on determining whether wind noise is present, an audio signal from among the second audio signal or the third audio signal, for a determination of whether at least one of the first or second audio signals corresponds to the user" as recited by independent claim 13, and “determine, based on at least one of the first, second or fifth audio signals, presence or absence of wind noise in at least one of the first or second audio signals; determine a downlink parameter indicating active or inactive audio downlink in conjunction with at least 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 13, and 16 is Ganeshkumar et al. (2018/0268837). Ganeshkumar discloses a system of microphone arrays with beamforming in order to reduce noise while maximizing speech signal. As Ganeshkumar teaches, weighting calculator 570 analyzes the total signal amplitude, or energy, of any of the right and left signals and more heavily weights which side has the lower total amplitude or energy. For example, if one side has substantially higher amplitude, such may indicate the presence of wind or other sources of noise affecting that side’s microphone array, see [0066]. As such, Ganeshkumar merely selects the side with less amplitude, which is not equivalent to detecting wind noise as claimed by Applicant (although Ganeshkumar does teach that this situation could occur due to wind noise). Thus, Ganeshkumar does not disclose "selecting, based on determining whether wind noise is present, an audio signal from among the second audio signal or the third audio signal, for a determination of whether at least one of the first or second audio signals corresponds to the user", as recited in independent claim 1, and "code to select, based on determining whether wind noise is present, an audio signal from among the second audio signal or the third audio signal, for a determination of whether at least one of the first or second audio signals corresponds to the user" as 

A combination or modification of Ganeshkumar and the other prior art of record would not have resulted in the limitations of claims 1, 13, and 16, and therefore claims 1, 13, and 16 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-12, 14, 15, and 17-20 are allowable because they further limit allowable parent claims 1, 13, and 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                          09/03/21